Title: From John Adams to David Sewall, 22 May 1821
From: Adams, John
To: Sewall, David



dear Sir
Montezillo May 22—1821

How do you do? as we have been friends for seventy years, and are Candidates for promotion to an other World, where I hope we shall be better acquainted, I think we ought to enquire now and then after each-others health and welfare while we stay here—
I am not tormented with the fear of death; nor though suffering under many infirmities and agitated by many afflictions, weary of Life—I have a better opinion of this world and of its Ruler than some people seem to have—a kind Providence has preserved and supported me for eighty five years and seven months, through many dangers and difficulties, though in great weakness; and I am not afraid to trust in its goodness to all Eternity—I have a numerous Posterity, to whom my continuance may be of some importance; and I am willing to await the orders of the supreme power—We shall leave the world with many consolations, it is better than we found it—Superstion, persecution and Bigotry are some-what abated, Governments are a little ameliorated; science and Literature are greatly improved and more widly spread—
Our Country has brilliant and exhilerating prospects before it; instead of that solemn gloom in which many of the former parts of our lives have been obscured—The condition of your state has, I hope been improved by its seperation from ours, though we scarcely know how to get along without you—
Information of your health, and welfare will be a gratification to your sincere friend / and humble Servant
John Adams